Citation Nr: 0824369	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus 
with degenerative joint disease, chronic calluses and 
hammertoes, status post surgical repair on the left 
(bilateral foot disability).

2.  Entitlement to service connection for a back disability 
secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to March 
1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2006 and August 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Paul, Minnesota.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The Board notes that the August 2006 rating decision, and 
Statement of the Case issued in January 2007, considered 
entitlement to service connection for a back disability on 
both direct incurrence, and secondary service connection 
bases.  However, inasmuch as the veteran's claim, notice of 
disagreement, and substantive appeal were expressly limited 
to the secondary service connection aspect of the claim, the 
Board will limit its appellate review to secondary service 
connection, as noted on the title page of this decision. 


FINDINGS OF FACT

1.  A bilateral foot disability was not shown on entrance 
examination to service and has not been shown by clear and 
unmistakable evidence to have pre-existed service.  

2.  The probative, competent medical evidence of record shows 
that a bilateral foot disability was initially demonstrated 
years after service and has not been shown to be 
etiologically related to service.

3.  The record reflects that the veteran does not have any 
service-connected disability.

4.  A back disability was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  A back disability is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Regarding the service connection claim for a bilateral foot 
disability, VA satisfied its duty to notify as to the claim 
by means of VCAA notice letters dated in December 2005 and 
March 2007.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Regarding the 
service connection claim for a back disability secondary to 
pes cavus, VA issued a VCAA notice letter dated in June 2006.  
The letter informed him of what evidence was required to 
substantiate the secondary service connection claim and of 
his and VA's respective duties for obtaining evidence.  

Additionally, a March 2006 letter informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the claims were readjudicated and a Supplemental 
Statement of the Case was provided to the veteran for each 
issue.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that there is sufficient competent medical evidence is 
of record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the veteran's secondary service connection claim for a 
bilateral foot disability is denied due lack of a service-
connected disability, an examination and medical opinion 
regarding a possible relationship between a back disability 
and a bilateral foot disability is not necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 81-86.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, such as arthritis, will be presumed to have 
been incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Applicable law also provides that a veteran is considered to 
be in sound health when examined, accepted, and enrolled for 
service - except as to defects, infirmities, or disorders 
noted at the time of his entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 
U.S.C.A.  
§ 1111.

The presumption of soundness attaches where there has been an 
induction examination during which the disability about which 
the veteran later seeks service connection for was not 
detected.  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R.  
§ 3.304(b).

Bilateral foot disability

The initial question is whether bilateral pes cavus was noted 
at the time of examination for entrance into service.  In a 
report of medical history completed at the time of an October 
1967 enlistment medical examination the veteran denied that 
he had, or had had, foot trouble.  A report of the October 
1967 enlistment medical examination reflects that the 
veteran's feet were normal.  As a foot disability was not 
"noted" on entrance examination, the Board finds that the 
presumption of soundness at entrance attaches.  38 U.S.C.A. 
§ 3.304.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  See also 38 C.F.R. § 
3.304(b).  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111. Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.

As previously discussed, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service in order to rebut the presumption of 
soundness as to the feet on entrance to service.  In this 
case, the Board finds that the medical evidence of record 
does not clearly and unmistakably show that a foot 
disability, namely bilateral pes cavus, pre-existed service.  
The Board notes that the veteran's podiatrist since 1998 has 
indicated that the veteran has a foot deformity called pes 
cavo varus that is congenital.  See Letters from D.J.N., 
D.P.M., dated in December 2005, October 2006, and May 2007.  
Another private physician, D.R.D., M.D., indicated in an 
October 2006 letter that the veteran was diagnosed as having 
pes cavus with an equinus deformity at birth.  The report of 
VA examination, dated in January 2006, also reflects that the 
VA examiner found the veteran's pes cavus to be a congenital 
problem.  However, the Board notes that the record does not 
contain contemporaneous clinical findings (i.e., prior to the 
veteran entering service) of the veteran's bilateral pes 
cavus.  Moreover, none of the aforementioned clinical records 
indicates that pre-service medical records or medical 
literature were used in determining that the veteran's 
bilateral pes cavus pre-existed service.  Further, the two 
private physicians did not indicate that they treated the 
veteran prior to his military service.  See Letter from Dr. 
D.R.D., dated in December 2005 (indicating that the veteran 
had been a patient for the past 20 years); see also Letter 
from Dr. D.J.N., dated in December 2005 (indicating that the 
veteran had been a patient since February 1998).  In light of 
the foregoing, the Board concludes that the record does not 
contain clear and unmistakable evidence that the veteran's 
bilateral pes cavus pre-existed service.  As such, VA has not 
rebutted the presumption of soundness.  

It is noted that as VA has not rebutted the presumption of 
soundness because the evidence of record does not clearly and 
unmistakably show that the claimed disability pre-existed 
service, the Board need not analyze if VA could rebut the 
presumption of soundness with clear and unmistakable evidence 
that the disability was not aggravated by service (i.e., the 
second part of the analysis noted in VAOPGCPREC 3-2003).  
Therefore, the Board will now analyze whether a foot 
disability was incurred in service.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board initially notes that the record contains a report 
of a VA examination conducted in January 2006 that revealed a 
diagnosis of pes cavus, bilaterally, with degenerative joint 
disease and hammertoes, status post surgical repair on the 
left and chronic callous formation.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.  The Board notes 
that 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2007) provides 
for disability ratings for "acquired" pes cavus, also termed 
claw foot, thus indicating that pes cavus can be a disability 
incurred in service for VA purposes.

Although the induction examination revealed no foot problems 
and the induction report of medical history did not reflect 
complaints of foot problems, the veteran testified that he 
had some foot pain prior to service, but that it was not 
disabling.  (See Transcript "Tr." at 4.)  The veteran 
testified that the pain became worse because of his duties in 
service.  In this regard, an Informal Conference Report, 
dated in December 2006, reflects that the veteran discussed 
his duties in service, which included carrying hoses on the 
decks of two ships to refuel airplanes and working foot 
patrol with the Security Police in Iceland.  (See also Tr. at 
3.)  The Board notes that 38 U.S.C.A. § 1154(a) (West 2002) 
states that consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  The veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was Aviation 
Boatswain's Mate (ABF) with a related civilian occupation of 
pumping-pipeline.  The DD Form 214 also reflects that the 
veteran had aviation fuels systems training.  A service 
treatment record, dated in October 1969, reflects that the 
veteran was seen for the removal of a plantar wart from the 
bottom of his left foot.  Another service treatment record, 
dated later in October 1969, reflects the veteran would 
return for possible alleviation of callus by scraping.  The 
veteran also testified that while in service he obtained a 
larger size of shoe in an attempt to deal with his foot pain.  
(Id. at 6.)  Further, while the veteran's March 1971 
separation examination revealed normal feet, a report of 
medical history at separation reveals that the veteran 
complained of foot trouble.  The physician's summary section 
of the report of medical history indicated that the veteran 
had recurrent plantar warts.  

The veteran contends that he visited medical professionals to 
have calluses shaved off the bottom of his feet immediately 
after service.  (Id. at 7.)  The veteran also testified that 
he was seen in 1975 or 1976 (about 4 to 5 years after 
service) by a doctor who tried to relieve his foot pain by 
performing a procedure.  The veteran indicated that the post-
service doctors(s) had passed away or had closed their 
practice and that he could not obtain these records.  See 
also Statement from veteran, dated in July 2007 (noting that 
he went to many foot specialists to have many procedures and 
foot surgeries, but these records were not available).  Based 
on the veteran's testimony regarding the unavailability of 
these private treatment records, the Board finds no violation 
of the duty to assist and finds further development to be 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

The Board also finds the veteran's foregoing statements and 
testimony regarding his experiencing foot pain in service, 
and his receiving treatment after service for his feet to be 
credible.  Indeed, service medical records show he was 
treated for plantar warts and calluses in service.  However, 
the Board notes that the veteran also provided credible 
testimony that his feet improved after service, except for 
having calluses shaved off his feet as previously noted.  
(See Tr. at 7.)

Other post-service evidence includes a statement from Dr. 
D.R.D., dated in December 2005, which indicates that the 
veteran had been a patient of his for the last 20 years and 
that the veteran has had chronic foot problems, bilaterally, 
for many years since service.  Dr. D.R.D. did not indicate 
when the veteran's foot problems began.  Dr. D.R.D. also 
noted that the veteran had bilateral pes cavus and 
hammertoes.  

Regarding a medical nexus, the record contains a January 2006 
VA examination report and December 2006 VA opinion.  The 
Board notes that after reviewing the veteran's claims file 
and examining the veteran, the January 2006 VA examiner 
opined that "it does not seem likely that the veteran had 
increased foot symptoms, while he was in the service due to 
his increased weight bearing."  See VA examination report, 
dated in January 2006.  The VA examiner stated that the 
veteran's problems appeared to have been "fairly quiescent" 
until the veteran took a job about 10 to 15 years ago (many 
years after service) that required prolonged standing.  The 
January 2006 VA examiner did not consider the veteran's 
current foot problems to be due to service.  The Board finds 
the opinion of the January 2006 VA examiner to be highly 
probative as it was made after reviewing the VA claims folder 
and performing an examination.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that a factor for assessing 
the probative value of a medical opinion includes the 
physician's access to the claims folder).

Additionally, after performing a review of the January 2006 
VA examination report, and letters from Dr. D.R.D. and 
D.J.N., each dated in October 2006, a VA physician, in 
December 2006, stated that the veteran's congenital condition 
was aggravated over time from prolonged periods of standing.  
It was also noted that while the veteran's military 
experience may have contributed somewhat to his foot 
condition; it was not significant enough to warrant 
intervention.  The December 2006 VA physician stated that in 
light of the veteran's time on his feet in the military and 
the time he spent on his feet in his civilian job, the 
veteran's foot problems were more likely than not related to 
his civilian life because the veteran was employed in the 
civilian position for a longer period of time.  The VA 
physician also stated that the veteran's military time did 
not contribute to the present foot symptoms by aggravating 
his underlying pathology.  

The Board also notes the record contains a letter from Dr. 
D.J.N., dated in October 2006.  In this letter, Dr. D.J.N. 
opined that the veteran's military service aggravated his 
foot condition since he had to walk, march, and be in weight 
bearing positions.  In another letter, dated in May 2007, Dr. 
D.J.N. stated that the veteran's pes cavus with equinus is a 
congenital structural deformity that is aggravated by weight 
bearing and the longer the weight bearing, the worse the 
condition becomes.  Dr. D.J.N. opined that as a result of the 
veteran's military service, which included weight bearing 
activities, the veteran's bilateral pes cavus was aggravated.  
It was not indicated that the veteran's claims folder had 
been reviewed by the above physician in formulating this 
opinion.  See Prejean, 13 Vet. App. at 448-49 (stating that a 
factor for assessing the probative value of a medical opinion 
includes the physician's access to the claims folder).

In weighing the probative value of the evidence, the Board 
finds the December 2006 VA opinion and private opinions by 
Dr. D.J.N. do not have probative value because these opinions 
concern aggravation of a congenital disability.  In this 
regard, the Board refers to its discussion above finding no 
clear and unmistakable evidence that the veteran's bilateral 
foot disability, to include pes cavus, existed prior to 
entrance to service.  As such, these opinions are based on an 
inaccurate underlying theory-since they address aggravation 
and not service incurrence.  Additionally, the rationale 
provided by the December 2006 VA physician was contradictory 
and the opinion report did not indicate that a full review of 
the veteran's claims file was performed, further supporting 
the Board's finding that this opinion has no probative value.  
For the reasons stated above, the Board finds the opinion of 
the January 2006 VA examiner to be the most probative 
competent clinical evidence of record. 

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case for the degenerative joint 
disease of the feet.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
arthritis within the applicable time period.  Inasmuch, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 

In conclusion, there is no competent clinical evidence of 
record linking the veteran current bilateral foot disability 
etiologically to service or any incident therein.  The 
veteran has expressed a belief, including in at his May 2008 
Board hearing, that his bilateral foot disability is causally 
related to his service.  The Board notes that the veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills, knowledge, or training 
necessary to be capable of making medical conclusions.  Thus, 
his opinion as to the etiology of his bilateral foot 
disability does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summary, the Board finds that the competent clinical 
evidence of record establishes that bilateral pes cavus was 
initially clinically demonstrated years after service, and 
has not been shown, by competent evidence, to be 
etiologically related to service, to include plantar warts 
and calluses, with foot pain on weight bearing in service.  
The initial demonstration of pes cavus decades after service, 
without a competent clinical opinion etiologically linking 
such disability to service, is too remote from service to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Back disability secondary to bilateral foot disability

The veteran contends that service connection is warranted for 
a back disability secondary to his bilateral foot disability.  
The veteran asserts his bilateral foot disability has caused 
him back pain from an altered gait.  The Board again notes 
that as the veteran has consistently claimed his back 
disability as secondary to a bilateral foot disability, the 
Board will only consider a claim for secondary service 
connection.  (See e.g., Tr. at 2, 9.)

Service connection as secondary to a service-connected 
disability is warranted where the disability is proximately 
due to, the result of, or aggravated by, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are:  (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).  

The Board notes that the second element of the above outlined 
legal requirements is not met because a bilateral foot 
disability is not service-connected, as the above decision 
denies service connection for such condition.  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Further, the record 
reflects that the veteran does not have any service-connected 
disability.  Considering the facts discussed above, an award 
of service connection on a secondary basis is not justified 
here.  Accordingly, the claim must be denied as lacking legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board also notes that effective October 10, 
2006, 38 C.F.R. § 3.310 was amended.  It is noted that this 
case predates the regulatory change and the RO has not 
considered such.  However, as the veteran's secondary service 
connection claim lacks legal merit, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting that where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In sum, the evidence fails to demonstrate that the veteran's 
back disability is proximately due to or the result of a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral pes cavus 
with degenerative joint disease, chronic calluses and 
hammertoes, status post surgical repair on the left, is 
denied.

Entitlement to service connection for a back disability 
secondary to a bilateral foot disability is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


